DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-193178, filed on 10/12/2018.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 4/17/2020, 1/22/2021 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: specification unit…. measurement unit…control unit…. target setting unit…imaging unit…presentation unit…, in claims 1-2, 9, 16, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a measurement apparatus comprising: a measurement object specification unit that executes a process of specifying an object to be measured on a basis of detection of grasping of an object by a gripper, in combination with the rest of the limitations of the claim.
	Claims 2-18 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious a measurement method executed by an information processing apparatus, the measurement method comprising: a process of specifying an object to be measured on a basis of detection of grasping of an object by a gripper, in combination with the rest of the limitations of the claim.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a program causing an information processing apparatus to execute: a process of specifying an object to be measured on a basis of detection of grasping of an object by a gripper, in combination with the rest of the limitations of the claim.
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious a measurement method executed by an information processing apparatus, the measurement method comprising: a process of specifying a bunch of grapes to be measured on a basis of detection of grasping of the bunch of grapes by a gripper, in combination with the rest of the limitations of the claim.
As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious a measurement method executed by an information processing apparatus, the measurement method comprising: a process of specifying a bunch of grapes grasped by a gripper, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Miyatani et al. (US 2016/0155235 A1) teaches an image processing apparatus. A captured image of a target object that is captured by an image capturing apparatus is obtained. Information that indicates a deterioration degree of the captured image is obtained for a position in the captured image. A feature of the target object is extracted from the captured image based on the deterioration degree. The feature of the target object and a feature of the three-dimensional model observed when the three-dimensional model is arranged in accordance with a predetermined position and orientation are associated. A position and orientation of the target object with respect to the image capturing apparatus are derived by correcting the predetermined position and orientation based on a result of association (abstract). However, Miyatani does not teach bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886